MEMORANDUM**
Jairo Jimenez appeals the sentence imposed following his guilty plea to conspiracy to distribute a controlled substance in violation of 21 U.S.C. § 846.
In his written plea agreement, Jimenez waived “his right to appeal the sentence imposed, further waive[d] his right to appeal the manner in which that sentence was determined on the grounds set forth in Title 18, United States Code, Section 3742, and further waive[d] his right to appeal any other aspect of his conviction or sentence.” Moreover, the district court properly advised Jimenez at both the change of plea hearing and the sentencing hearing that he had waived his appeal rights. Because the record reflects that the plea agreement, including the waiver of the right to appeal, was entered knowingly and voluntarily, we enforce the waiver and dismiss the appeal. United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.